 1
 2
 3
 4
 5
 6                           UNITED STATES DISTRICT COURT
 7                                     DISTRICT OF NEVADA
 8
 9   UNITED STATES OF AMERICA,                       Case No.: 2:18-cr-00222-JCM-NJK
10                        Plaintiff,                             ORDER
11   v.                                                       (Docket No. 31)
12   PERRY MACKLIN, JR.,
13                       Defendant.
14        Pending before the Court is Defendant Perry Macklin Jr.’s motion for a pre-plea
15 presentence investigation report. Docket No. 31. The Court GRANTS Defendant’s motion.
16        IT IS SO ORDERED.
17        DATED: July 24, 2019.
18
19
20                                           NANCY J. KOPPE
                                             UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
28

                                               1
